Case: 2:21-cv-00610-MHW-KAJ Doc #: 1 Filed: 02/11/21 Page: 1 of 5 PAGEID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

 JASON KELLEY                             )       CASE NO.
 1545 Mallard Circle West                 )
 Newark, Ohio 43055                       )
                                          )
                   Plaintiff,             )       JUDGE:
 -vs-                                     )
                                          )
 NEW DAY FARMS, LLC                       )
 National Registered Agents, Inc.         )       PLAINTIFF’S COMPLAINT
 4400 Easton Commons Way                  )
 Suite 125                                )
 Columbus, Ohio 43219                     )
                                          )       (JURY DEMAND ENDORSED
                   Defendant.             )       HEREON)
                                          )

                                           PARTIES

    1. Plaintiff Jason Kelley hereinafter referred to as (“Plaintiff”) is a citizen of the United

        States and resides in Licking County, State of Ohio.

    2. Defendant New Day Farms LLC, hereinafter referred to as (“Defendant”) is a foreign

        limited liability company with its principal place of business located at 9300 Croton

        Road, Johnstown, Ohio 43031.

                                JURISDICTION AND VENUE

    3. Plaintiff has alleged two causes of action pursuant to the Family Medical and Leave

        Act (“FMLA”) 29 U.S.C. 2611, et seq., and 29 CFR 825.22 and, therefore, this Court

        has federal question jurisdiction pursuant to Title 28, Section 1331 of the United States

        Code.

    4. Venue is proper pursuant to Title 28, Section 1391(b)(2) of the United States Code as

        the acts and/or omissions outlined in the claims alleged below occurred within the
Case: 2:21-cv-00610-MHW-KAJ Doc #: 1 Filed: 02/11/21 Page: 2 of 5 PAGEID #: 2




       jurisdiction of this Court.

                                FACTUAL BACKGROUND

    5. Defendant is a liquid egg producer that also deals in corn, soybeans, and other grains

       and farming commodities.

    6. Defendant is a subsidiary of Daybreak Foods.

    7. On or around July 8, 2019, Defendant hired Plaintiff as a Production Supervisor.

    8. During his employment, Plaintiff was promoted to the position of Assistant Production

       Manager.

    9. As an Assistant Production Manager, Plaintiff was responsible for managing thirty (30)

       employees and overseeing 2.5 million chickens.

    10. As the Assistant Production Manager, Plaintiff reported to Regional Production

       Manager Richard Kulow (“Kulow”).

    11. Plaintiff has a pre-existing back condition and has had a previous laminectomy which

       is a decompression surgery which enlarges the spinal canal to relieve pressure on the

       spinal cord or nerves.

    12. On or around August 13, 2020, Plaintiff aggravated his back condition and was

       diagnosed with a collapsed disc in his back.

    13. As a result, Plaintiff sought medical leave under the Family Medical Leave Act

       (“FMLA”).

    14. Plaintiff was approved for leave which was to be from August 13, 2020, through

       September 28, 2020.




                                            2
Case: 2:21-cv-00610-MHW-KAJ Doc #: 1 Filed: 02/11/21 Page: 3 of 5 PAGEID #: 3




    15. On or around September 24, 2020, while still on leave, Plaintiff received a call from

       human resources and advised that the Defendant was “moving on” and he was being

       terminated.

                                  FIRST CAUSE OF ACTION
                                     (FMLA Interference)

    16. Plaintiff incorporates by reference paragraphs 1-15 as if fully realleged herein.

    17. Defendant employs more than fifty (50) employees.

    18. Plaintiff is an “eligible employee” as that term is defined by 29 U.S.C. Section

       2611(A)(2) in that Plaintiff worked more than 1,250 hours the previous twelve months.

    19. Defendant is an employer as that term is defined by 29 U.S.C. Section 2611(4)(A).

    20. Plaintiff was entitled to leave for his own “serious health condition” as that term is

       defined within 29 U.S.C. Section 2611(11) and (12).

    21. Plaintiff provided Defendant notice of his need for leave pursuant to 29 U.S.C. Section

       2612(e).

    22. Defendant violated 29 U.S.C. Section 2612, 2614, and 2615 and 29 CFR 825.22 by

       terminating his employment.

    23. As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and will

       continue to suffer economic and non-economic injuries, including but not limited to

       pain and suffering and the loss of salary, benefits and other privileges and conditions

       of employment, for which Defendant is liable.

    24. Defendant’s conduct was willful, wanton, reckless and/or malicious for which

       Defendant is liable for compensatory damages, liquidated damages, attorney’s fees and

       costs any other just an equitable remedy available to Plaintiff pursuant to 29 U.S.C.

       Section 2617(a).


                                              3
Case: 2:21-cv-00610-MHW-KAJ Doc #: 1 Filed: 02/11/21 Page: 4 of 5 PAGEID #: 4




                            SECOND CAUSE OF ACTION
                                (FMLA Retaliation)

    25. Plaintiff incorporates by reference paragraphs 1-24 as if fully realleged herein.

    26. On or around August 13, 2020, Plaintiff informed Defendant of his need for FMLA

       leave to address his serious health condition.

    27. Defendant knew of Plaintiff’s intent to take FMLA leave.

    28. On or around September 24, 2020, and while on approved medical leave, Defendant

       terminated Plaintiff’s employment.

    29. Defendant violated 29 U.S.C. Section 2612, 2614, and 2615 and 29 CFR 825.22 when

       it retaliated against Plaintiff for requesting and/or taking FMLA leave by terminating

       his employment.

    30. Defendant’s decision to retaliate against Plaintiff violates 29 U.S.C. Section 2615(1)

       and 29 CFR 825.22.

    31. As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and will

       continue to suffer economic and non-economic injuries, including but not limited to

       pain and suffering and the loss of salary, benefits and other privileges and conditions

       of employment, for which Defendant is liable.

    32. Defendant’s conduct was willful, wanton, reckless and/or malicious for which

       Defendant is liable for compensatory damages, punitive damages reasonable attorneys’

       fees and costs any other just an equitable remedy available to Plaintiff pursuant to 29

       U.S.C. Section 2617(a).




                                              4
  Case: 2:21-cv-00610-MHW-KAJ Doc #: 1 Filed: 02/11/21 Page: 5 of 5 PAGEID #: 5




                                          CONCLUSION

        WHEREFORE, Plaintiff Jason Kelley states that he seeks an amount in excess of $75,000

to fully, fairly, and justly compensate him for injury, damage and loss, and respectfully pray that

this Court enter judgment in his favor and award him economic compensatory damages, back

wages, interest, fringe benefits, witness fees and fees for experts, consequential damages,

incidental damages, liquidated damages, all costs and reasonable attorneys’ fees, and grant such

additional or alternative relief as the Court may determine to be just and equitable.

                                          JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a

trial by jury of all issues so triable.

                                              Respectfully submitted,

                                              /s/ David A. Young
                                              DAVID A. YOUNG (0065551)
                                              The Law Firm of David A. Young, LLC
                                              The Hoyt Block Building
                                              700 W. St. Clair Avenue, Ste. 316
                                              Cleveland, Ohio 44113
                                              PHONE (216) 621-5100
                                              FAX (216) 621-7810
                                              EMAIL: dyoung@davidyounglaw.com

                                              Attorney for Plaintiff




                                                 5
